DETAILED ACTION
Formal Matters
Claims 1-65, and 70-72 are canceled. Claims 76-92 are new.  Claims 66-69 and 73-92 are pending.  Claims 66-69 and 73-75 are withdrawn.  Claims 76-92 are under examination. 
Priority
The instant application is a national stage entry of PCT/IB2019/055935 filed on 7/11/2019, which claims priority from US provisional application 62/696,473 filed on 7/11/2018. 

Election/Restriction
Applicant's election with traverse of Group I (claims 76-92) in the reply filed on 11/3/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter is not obvious over Huhtinen and Bouvier.  This is not found persuasive because as presented below the claimed invention of group I does not relate to a single inventive concept.  Groups III and IV are dependent on cancelled claim 1.  It is noted that group II does not contain detomidine (hydrophilic drug) in the process of making, but the prior art cited below would still allow for a resulting composition from such a method of making.  These method claims can be considered for rejoinder at a time when the claims of group I become allowable as long as the method claims contain the limitations of the group I composition.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 66-69 and 73-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/2022.
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 04/12/2021, 5/20/2021, 6/6/2022 and 9/7/2022 have been considered by the examiner.  
Claim Objection
	Claim 81 is objected to for not including a “further” before “comprising” as these are supposed to be additional agents in the formulations.  Thus, applicant should use “further comprising”.  
	Claim 82 is objected to for not including a “further” before “comprising” as these are supposed to be additional agents in the formulations.  Thus, applicant should use “further comprising”.  
	Claim 84 is objected to for not including a “further” before “comprising” as these are supposed to be additional agents in the formulations.  Thus, applicant should use “further comprising”.  
	Claim 87 is objected to for not including a “further” before “comprises” as these are supposed to be additional agents in the carrier in addition to the hydrophobic phase and the hydrophilic phase.  Thus, applicant should use “carrier further comprises”.  
	Claim 90 is objected to for not further introducing the porous microparticles or nanoparticles into the formulation.  Applicant may consider first indicating that the topical formulation further comprises porous microparticles or nanoparticles.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78-80, 89 and 90 provide that the topical formulation comprises “a gel”, “an emulgel”, “a micro-emulsion gel”, “a cream” or “an oil-in-water emulsion”, respectively.  It is not clear whether the topical formulation “comprises” these items as part of the larger topical formulation or if these are meant to be forms of the topical formulation.  For the purpose of compact prosecution, the examiner will read the claim as being in such forms.  Applicant may reword the claims to indicate “wherein the topical formulation is a gel”, “wherein the topical formulation is an emulgel”, etc if this is what applicant means to say.
Claims 81-86, 91 and 92 are rejected as being dependent on an indefinite claim.  
Claims 76 and 77 are indefinite for the recitation of “in a ratio of not more than 49.9%” as it is not provided the directionality of the ratio (hydrophobic to hydrophilic or hydrophilic to hydrophobic) nor the units (e.g. wt:wt, wt:vol, vol:vol).  Therefore, it is unclear how to read the limitation due to lack of information regarding “ratio” in the claim.  The specification does not define ratio in a particular way.  For the purpose of compact prosecution, the examiner will read this limitation as a weight ratio and the directionality of the ratio in both possibilities.  
Claims 78-92 are rejected as being dependent on indefinite claims. 
Claim 83 is indefinite for the recitation of “, cyclopentasiloxane, or” by itself in the Markush group of silicone-based emulsifiers as cyclopentasiloxane is not an emulsifier on its own.  Thus, it appears not all the members of the group are to a similar function or having the structure of an emulsifier  It is possible that applicant meant to indicate that mixture of additives presented before this recitation was “with” or “mixed with” cyclopentasiloxane”.  Applicant may correct the claim or remove this lone option of cyclopentasiloxane that has no emulsifier component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 76-79, 84, 85, 87, and 88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huhtinen US 20070299121.  
Huhtinen teaches a semisolid form of detomidine (the free base form) or salts thereof (abstract and claim 1 of Huhtinen).  Huhtinen teaches a gel (claim 3 of Huhtinen).  Huhtinen teaches oil-in-water emulsions with about 50% to about 95% w/w water (paragraph 27).  Huhtinen teaches an oil phase (paragraph 27).  Huhtinen teaches emulsions with emulsifiers, wetting agents, stabilizers, and thickening agents (paragraph 28).  Huhtinen teaches emulsifiers including polyoxyethylated fatty esters and polyoxyethylated fatty alcohol ethers (paragraph 29).  Huhtinen teaches polyoxyethylene cetyl ether or polyoxyethylene cetostearyl ether (paragraph 29).  Huhtinen teaches thickening agents like paraffin, celluloses, carbomers and polyacrylic acids (paragraphs 35-37).  Huhtinen teaches gels and creams (paragraph 25).  Examples 5 and 6 are emulsions.  Example 6 provides for a formulation that is an emulsion with detomidine, hydrophobic phase (petrolatum, a stiffening agent) and hydrophilic phase (water and glycerin).  Example 6 also includes sodium carbomer, which is a gelling agent, and thus, makes the composition an emulgel (gelled emulsion).  Example 6 teaches the drug  mixed in ingredients with water to dissolve the drug.  Paragraph 33 provides for uniformly dissolved active ingredient.  Examples 1, 5 and 6 provides dissolving in water.  Example 6 teaches 0.75% detomidine.  Example 6 teaches cetearyl alcohol.  Example 6 has PEG-100 stearate and glyceryl stearate (emulsifiers).  Example 6 also has caprylic/capric triglyceride (an emollient).  Huhtinen provides that emulsifiers provide for a stable emulsion (paragraph 29).  Thus, the composition of Huhtinen with detomidine dissolved in water and having emulsifier will be stable (chemically stable).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 89 in addition to Claims 76 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huhtinen US 20070299121.  
Huhtinen teaches the form of cream (paragraph 25), but does not provide an example of a cream composition.  
One of ordinary skill in the art at the time of instant filing would have seen the form of cream as an acceptable form for a topical formulation with detomidine by the teachings of the reference.

Claims 80, 82 and 86 in addition to Claims 76, 79, 84, and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huhtinen US 20070299121 and Doxey US 20160256484.  
Claim 82 is read as silicone based emulsifier as one option and gelling agent as another option. 
Huhtinen teaches the claims as discussed above. Huhtinen teaches gelling agents.
Huhtinen does not teach caprylocaproyl polyoxyl glyceride.
Doxey teaches a topical composition comprising a hydrophilic composition and a hydrophobic composition that can include polymers like cellulose, chitosan or acrylic acid polymer (claims 1, 2 and 5 of Doxey).  Tables 15 and 16 of Doxey teach a topical composition with caprylocaproyl polyoxylglycerides.  Doxey provides that PEG glycerides are a fatty acid ester that serves as an amphiphilic compound for the formulations (paragraphs 98-100).  Doxey teaches detomidine (paragraph 22).  Doxey teaches an amphiphilic compound may absorb moisture without substantially absorbing vaporous moisture (paragraph 98). Doxey teaches a microemulsion (paragraph 41). Tables 14 and 15 teach a topical composition with hydrophobic composition, hydrophilic composition and carboxymethylcellulose sodium (a gelling agent).  Doxey teaches polyamide as a hydrophobic polymer (paragraph 95).  
One of ordinary skill in the art at the time of instant filing would have been able to make the form of microemulsion gels based on the teachings of Doxey which also provides topical formulations, microemulsions and addition of gelling agents.  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in producing compositions of Huhtinen in the form of microemulsion gels by the combined teachings of the prior art.  One of ordinary skill in the art at the time of instant filing would have also added amphiphilic compounds like caprylocaproyl polyoxylglycerides in topical formulations as Doxey provides this as an ingredient for topical formulations having hydrophobic and hydrophilic components.  Huhtinen allows for PEG fatty acids in its formulations.  There would be a reasonable expectation of success in adding this ingredient of Doxey into formulations of Huhtinen.  

Claim 81 in addition to Claims 76, 79, 80, and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huhtinen US 20070299121; Doxey US 20160256484 and Zolotarsky US 20050019291.
Huhtinen and Doxey teach the claims as discussed above.
Huhtinen and Doxey do not teach the compounds and gelling agents of claim 81.
	Zolotarsky teaches an emulsion with polyvinyl alcohol that allows forming of a peelable film on skin (abstract).  Zolartarsky teaches this allows better physical and feel characteristics (paragraph 5).  Zolartarsky teaches drug compounds (claim 4 of Zolartarsky).  
	One of ordinary skill in the art at the instant time of filing would have used polyvinyl alcohol for its ability to improve feel and physical characteristics of the formulation by the teachings of Zolatarsky.  There would be a reasonable expectation of success in obtaining such characteristics when adding polyvinyl alcohol to compositions taught by Huhtinen and Doxey.  

Claim 83 in addition to Claims 76, 79, 80, and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huhtinen US 20070299121; Doxey US 20160256484 and Zanutto US 20050281850.  
	Huhtinen and Doxey teaches the claims as discussed above.
	Huhtinen and Doxey does not teach the silicone emulsifier of the claims.  
	Zanutto teaches cosmetic/dermatological emulsions that are topical (abstract and paragraph 40).  Zanutto teaches cyclomethicone and oils (paragraph 53).  Zanutto teaches emulsifiers including alkyldimethicone copolyols and cyclomethicone, and cyclopentasiloxane & PEG/PPG--19/19 dimethicone (paragraphs 78 and 83).  
	One of ordinary skill in the art at the instant time of filing would have included silicone emulsifiers of Zanutto into topical formulations as Doxey provides for use of emulsifiers in its topical emulsion formulations.  Zanutto provides for such emulsifiers to be stabilizing to the formulations (paragraph 82 of Zanutto).  Thus, there was a reasonable expectation of success in providing silicone emulsifiers to stabilize a topical emulsion formulation.  

Claims 90-92 in addition to Claim 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huhtinen US 20070299121 and  Quintanar WO 2015126234 (with English translation).  
	Huhtinen teaches the claims as discussed above. 
	Huhtinen does not teach the microparticles or nanoparticles as in claims 90-92.
	Quintanar teaches a biodegradable polymer system with porous microspheres where drugs are incorporated on nanoparticles and then loaded into the pores of the porous microspheres (abstract).  Quintanar teaches the nanoparticles are 250 +/- 10 nm (0.25 um) in size (claim 1 of Quintanar), and thus, the pores that hold these nanoparticles are in that size range. Quintanar teaches particles prepared from PLGA, PLA, and polyglycolic acid (claim 5 of Quintanar).  Quintanar allows for topical administration of the microparticles (Description of Invention).  Quintanar teaches using the particles for controlled release of drug (title and first paragraph).  
	One of ordinary skill in the art at the time of instant filing would have included the porous microsphere microparticles of drug into formulations of Huhtinen to control the release of the drugs.  This would allow for safer delivery of drug and longer times of treatment with the formulation.  There would be a reasonable expectation of success in obtaining a formulation with controlled release drug by the combined teachings of the references. 

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/
Examiner, Art Unit 1613